[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                          AUGUST 16, 2010
                             No. 09-15229                   JOHN LEY
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 09-60082-CR-WJZ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ALEJANDRO J. GONZALEZ,
a.k.a. Alex Gonzalez,


                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 16, 2010)

Before TJOFLAT, WILSON and HILL, Circuit Judges.

PER CURIAM:
      Richard L. Rosenbaum, appointed counsel for Alejandro Gonzalez in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gonzalez’s conviction and

sentence are AFFIRMED.




                                          2